Exhibit 99.1 Porter Bancorp, Inc. to Present at Keefe, Bruyette & Woods Community Bank Investor Conference LOUISVILLE, Ky.(BUSINESS WIRE)July 21, 2010Porter Bancorp, Inc. (NASDAQ: PBIB) announced that Maria L. Bouvette, its President and Chief Executive Officer, will make a presentation at the Keefe, Bruyette & Woods Community Bank Investor Conference at The Waldorf Astoria Hotel, 301 Park Avenue, New York, New York at 4:00 p.m. Eastern time on Tuesday, July 27, 2010. Porter Bancorp’s investor presentation will be webcast in real-time on July 27, 2010, beginning at 4:00 p.m. (Eastern Time). The webcast will be available through the Company’s website under the Investor Relations tab at www.pbibank.com. Listeners should visit the site at least five minutes prior to the webcast to register. An on-line replay will follow and continue for 60 days. The related presentation materials will also be available on Porter Bancorp’s website (http://www.pbibank.com) under Investor Relations. About Porter Bancorp, Inc. Porter Bancorp, Inc., a bank holding company headquartered in Louisville, Kentucky, had $1.7 billion in assets as of March 31, 2010. Through Porter’s subsidiary PBI Bank, it operates 18 full service banking offices in 11 counties in Kentucky. Porter Bancorp’s common stock is traded on the Nasdaq Global Market under the symbol “PBIB.” PBIB-F PBIB-G CONTACT: Porter Bancorp, Inc. Maria L. Bouvette, President & CEO, 502-499-4800
